Case 6:18-cv-01292-CEM-GJK Document 15 Filed 10/09/18 Page 1 of 2 PageID 82




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION


SHELBY JONES BRYANT,

                    Plaintiff,

v.                                                          Case No: 6:18-cv-1292-Orl-41GJK

BRIDGECREST CREDIT COMPANY,
LLC,

                    Defendant.
                                           /

                                           ORDER

      THIS CAUSE is before the Court on Defendant’s Unopposed Motion to Stay Proceedings

and Compel Arbitration (Doc. 11). For the reasons set forth therein, it is ORDERED and

ADJUDGED as follows:

         1. Defendant’s Unopposed Motion to Stay Proceedings and Compel Arbitration (Doc.

             11) is GRANTED.

         2. This Case is STAYED pending arbitration.

         3. The parties are directed to commence arbitration within thirty days of this order.

         4. On or before November 23, 2018, and every 180 days thereafter, Plaintiff shall

             file a report as to the status of the arbitration proceeding. Additionally, Plaintiff

             shall notify this Court within fourteen days of the final resolution of the arbitration

             proceeding.

         5. The Clerk is directed to administratively close this case.




                                          Page 1 of 2
Case 6:18-cv-01292-CEM-GJK Document 15 Filed 10/09/18 Page 2 of 2 PageID 83




       DONE and ORDERED in Orlando, Florida on October 9, 2018.




Copies furnished to:

Counsel of Record




                                     Page 2 of 2
